                 Case 1:17-cv-03014-MKV-OTW Document 224 Filed 06/30/21 Page 1 of 2




                                                THE CITY OF NEW YORK
GEORGIA M. PESTANA                            LAW DEPARTMENT                                        STEPHEN KITZINGER
Acting Corporation Counsel                         100 CHURCH STREET                                    phone: (212) 356-2087
                                                   NEW YORK, NY 10007                             email: skitzing@law.nyc.gov



                                                                               June 30, 2021

          VIA ECF

          Honorable Mary Kay Vyskocil
          United States District Judge
          United States District Court
          Southern District of New York
          500 Pearl Street
          New York, New York 10007

                                 Re:     Lopez v. New York City Dept. Homeless Services et al.,
                                         Case No. 17 CV 3014 (MKV)(OTW)

          Dear Judge Vyskocil:

                         I am the Assistant Corporation Counsel assigned to represent the City Defendants
          in the above-referenced case. I write, with plaintiff’s consent, to update the Court on the status
          of settlement negotiations in the above-referenced case.

                          While this case was commenced as a relatively straightforward damages action by
          a pro se individual, the scope of the settlement discussions have broadened substantially in an
          effort to effectuate systemic reform. As a result, discussions have taken longer than would be
          expected based upon the complaint. We are pleased to report that the parties have made
          substantial progress in their settlement discussions but have not yet arrived at a final agreement.
          The parties are still considering how to resolve the individual claim for damages and clarifying
          details for systemic policy changes that are satisfactory to both parties.

                         The parties are thus requesting that the Court grant them until September 30,
          2021, to resolve this matter. In the event that the parties are unable to reach a resolution, we will
          ask the Court enter a scheduling order that provides for a deadline by which plaintiff could
          amend the complaint and to permit limited discovery (discovery has been foregone in favor of
          directing resources to resolve the broader issues), with dispositive motions to follow. The parties
          would alert the Court that a prior motion for limited discovery was postponed when they entered
          into settlement negotiations.
     Case 1:17-cv-03014-MKV-OTW Document 224 Filed 06/30/21 Page 2 of 2

Honorable Mary Kay Vyskocil
Re:    Lopez v. New York City Dept. Homeless Services et al.,
       Case No. 17 CV 3014 (MKV)(OTW)
June 30, 2021
Page 2


                Consistent with the Court’s previous orders, the parties will submit monthly status
letters concerning their progress towards settlement if the Court so requests.

                                                            Respectfully yours

                                                            /s/Stephen Kitzinger____________
                                                            Stephen Kitzinger
                                                            Assistant Corporation Counsel

All appearing counsel
